Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 1 of 10 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

MICHELE CAREY and JACOB WOODELL PLAINTIFF
Vs. No. 5:21-cv-5017-TLB
SHINE SOLAR, LLC, CALEB GORDEN DEFENDANTS

and THOMAS LOWDEN
ORIGINAL COMPLAINT

COME NOW Plaintiffs Michele Carey and Jacob Woodell (collectively
“Plaintiffs’), by and through their attorneys Daniel Ford and Josh Sanford of the
Sanford Law Firm, PLLC, and for their Original Complaint against Shine Solar,
LiC, Caleb Gorden and Thomas Lowden (collectively “Defendant” or
“Defendants’), they do hereby state and allege as follows:

I. JURISDICTION AND VENUE

1. Plaintiffs bring this action under the Fair Labor Standards Act, 29
U.S.C. § 201, ef seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201, et seg. (‘AMWA”), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, and costs, including
reasonable attorneys’ fees as a result of Defendant’s failure to pay Plaintiffs
proper overtime compensation for all hours that Plaintiffs worked over forty each

week.

Page 1 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 2 of 10 PagelD #: 3

2. The United States District Court for the Western District of
Arkansas has subject matter jurisdiction over this suit under the provisions of 28
U.S.C. § 1331 because this suit raises federal questions under the FLSA.

3. Plaintiffs’ claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs’
AMWA claims pursuant to 28 U.S.C. § 1367(a).

4. Defendant conducts business within the State of Arkansas,
operating and managing a solar panel installation business in Benton County.

5. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendant, and Defendant therefore “resides” in Arkansas.

6. Plaintiffs were employed by Defendant within the Fayetteville
Division of the Western District of Arkansas.

7. The acts alleged in this Complaint had their principal effect within
the Fayetteville Division of the Western District of Arkansas, and venue is proper
in this Court pursuant to 28 U.S.C. § 1391.

il. THE PARTIES

8. Plaintiff Michele Carey (“Carey”) is an individual and resident of
Washington County.

9. Plaintiff Jacob Woodell (“Wocdell”) is an individual and resident of

Bradford County, Pennsylvania.

Page 2 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Criginal Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 3 of 10 PagelD #: 4

10. Separate Defendant Shine Solar, LLC (“Shine Solar’), is a domestic
limited liability company.

11. Shine Solar’s registered agent for service is Ronald A. Williams at
4201 W. New Hope Road, Suite 202, Rogers, Arkansas 72758.

12. Separate Defendant Caleb Gorden (“Gorden”) is an individual and
resident of Arkansas.

13. Separate Defendant Thomas Lowden (“Lowden”) is an individual
and resident of Arkansas.

lll. FACTUAL ALLEGATIONS

14. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

15. At all relevant times herein, Defendant was an “employer” of
Plaintiffs within the meaning of the FLSA.

16. Gorden is an owner, principal, officer and/or director of Shine Solar.

17. Gorden took an active role in operating Shine Solar and in the
management thereof.

18. Gorden, in his role as an operating employer of Shine Solar, had
the power to hire and fire Plaintiffs, often supervised Plaintiffs’ work and
determined their work schedule, and made decisions regarding Plaintiff's pay, or
lack thereof.

19. Gorden, at relevant times, exercised supervisory authority over
Plaintiffs in relation to their work schedule, pay policy and the day-to-day job

duties that Plaintiffs’ jobs entailed.

Page 3 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 4 of 10 PagelD #: 5

20. Lowden is an owner, principal, officer and/or director of Shine
Solar

21. Lowden took an active role in operating Shine Solar and in the
management thereof.

22. Lowden, in his role as an operating employer of Shine Solar, had
the power to hire and fire Plaintiffs, often supervised Plaintiffs’ work and
determined their work schedule, and made decisions regarding Plaintiffs’ pay, or
lack thereof.

23. Lowden, at relevant times, exercised supervisory authority over
Plaintiffs in relation to their work schedule, pay policy and the day-to-day job
duties that Plaintiffs’ jobs entailed.

24. Gorden and Lowden jointly manage and control the day-to-day
operations of Shine Solar, including but not limited to the decision to not pay
Plaintiffs a sufficient premium for hours worked in excess of forty per week.

25. Defendant has at least two employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for
commerce.

26. Defendant's annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

27. During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four employees.

Page 4 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 5 of 10 PagelD #: 6

28. Defendants were Plaintiffs’ employer within the meaning of the
FLSA, 29 U.S.C. § 203(d), and the Arkansas Minimum Wage Act, A.C.A. § 11-4-
203, at all times relevant to this lawsuit.

29. Carey was employed by Defendant as a salaried employee from
February of 2017 until January of 2020.

30. Woodell was employed by Defendant as a salaried employee from
June of 2017 until January of 2020.

31. At all times material herein, Plaintiffs have been entitled to the
rights, protections and benefits provided under the FLSA.

32. At all times material herein, Plaintiffs have been classified by
Defendant as salaried employees and as exempt from the overtime requirements
of the FLSA, 29 U.S.C. § 207.

33. At all relevant times herein, Defendant directly hired Plaintiffs to
work in its offices, paid them wages and benefits, controlled their work
schedules, duties, protocols, applications, assignments and employment
conditions, and kept at least some records regarding her employment.

34. Carey's primary duties were acting as a permitting and metering
liaison between Defendant's clients and electric companies.

35. Woodells primary duties were installing solar panels for
Defendant's customers.

36. | Woodell primarily engaged in manual labor and was a classic blue

collar worker.

Page 5 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 6 of 10 PagelD #: 7

37. Plaintiffs did not have the authority to hire or fire any other
employee.

38. Plaintiffs were not asked to provide input as to which employees
should be hired or fired.

39. Plaintiffs did not exercise independent judgment as to matters of
significance in carrying out their duties.

40. Plaintiffs sought input from their supervisors in lieu of making
significant decisions on their own.

41. Plaintiffs regularly worked more than 40 hours per week.

42. Carey estimates she worked around 44 hours per week.

43. Woodell estimates he worked approximately 65 to 70 hours per
week.

44. Defendant failed to pay Plaintiffs an overtime premium for hours
worked over forty in a week.

45. At all relevant times herein, Defendants have deprived Plaintiffs of
regular wages and overtime compensation for all of the hours worked over forty
per week.

46. Defendants knew or showed reckless disregard for whether its
actions violated the FLSA.

IV. FIRST CAUSE OF ACTION—VIOLATION OF THE FLSA
41. Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

Page 6 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 7 of 10 PagelD #: 8

42. Plaintiffs assert this claim for damages and declaratory relief
pursuant to the FLSA, 29 U.S.C. § 201, ef seq.

43. At all times relevant to this Complaint, Defendant has been
Plaintiffs’ “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

44. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

45. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to 40
each week and to pay 1.5x regular wages for all hours worked over 40 each
week, unless an employee meets certain exemption requirements of 29 U.S.C. §
213 and all accompanying Department of Labor regulations.

46. At all times relevant times to this Complaint, Defendant
misclassified Plaintiffs as exempt from the overtime requirements of the FLSA.

47. Despite the entitlement of Plaintiffs to overtime payments under the
FLSA, Defendant failed to pay Plaintiffs an overtime rate of 1.5x their regular rate
of pay for all hours worked over 40 each week.

48. Defendant's failure to pay Plaintiffs all overtime wages owed was
willful.

49. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiffs for monetary damages, liquidated damages, and costs, including
reasonable attomeys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

Page 7 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 8 of 10 PagelD #: 9

V. SECOND CAUSE OF ACTION—VIOLATION OF THE AMWA

50. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

51. Plaintiffs assert this claim for damages and declaratory relief
pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

52. At all times relevant to this Complaint, Defendant was Plaintiffs’
“employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

53. Arkansas Code Annotated §§ 11-4-210 and 211 require employers
to pay all employees a minimum wage for all hours worked up to 40 each week
and to pay 1.5x regular wages for all hours worked over 40 each week, unless an
employee meets the exemption requirements of 29 U.S.C. § 213 and
accompanying Department of Labor regulations.

54. At all times relevant to this Complaint, Defendant misclassified
Plaintiffs as exempt from the overtime requirements of the AMWA.

55. Despite the entitlement of Plaintiffs to overtime payments under the
AMWA, Defendant failed to pay Plaintiffs an overtime rate of 1.5x their regular
rate of pay for all hours worked over 40 each week.

56. Defendant's failure to pay Plaintiffs all overtime wages owed was
willful.

57. By reason of the unlawful acts aileged herein, Defendant is liable to
Plaintiffs for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

Page 8 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 9 of 10 PagelD #: 10

VI. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiffs Michele Carey and Jacob
Woodell respectfully pray as follows:

A. That each Defendant be summoned to appear and answer this
Complaint;

B. That Defendants be required to account to Plaintiffs and the Court
for all monies paid to Plaintiffs;

C. A declaratory judgment that Defendant’s practices alleged herein
violate the FLSA;

D. A declaratory judgment that Defendant’s practices alleged herein
violate the AMWA;

E. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA;

F. Judgment for damages for all unpaid overtime wage compensation
owed under the AMWA;

G. Judgment for liquidated damages pursuant to the FLSA;

H. Judgment for liquidated damages pursuant to the AMWA;

I An order directing Defendants to pay Plaintiffs prejudgment
interest, reasonable attorney’s fees and all costs connected with this action;

J. For a reasonable attorney's fee, costs, and pre-judgment interest;
and

K. Such other and further relief as this Court may deem just and

proper.

Page 9 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
Case 5:21-cv-05017-TLB Document 2 _ Filed 01/25/21 Page 10 of 10 PagelD #: 11

Respectfully submitted,

MICHELE CAREY and JACOB
WOODELL, PLAINTIFFS

SANFORD LAW FIRM, PLLC
Kirkpatrick Plaza
10800 Financial Centre Parkway, Suite 510
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile; (888) (487-2040
Cc

   
 
    

Ark. Bar No. 2014162
danielsanford lawfirm.com

Bar No. 2001037
iosh(@sanfordlawfirm.com

Page 10 of 10
Michele Carey, et al. v. Shine Solar, LLC, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:21-cv-5017-TLB
Original Complaint
